EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A fault diagnosis system of a power converter for an electric vehicle, the system comprising: 
a power supply supplied with power and converting the supplied power to provide the power to at least one of a motor, a battery, or an electronic device of a vehicle; 
a controller connected to the power supply by a connector and controlling charging and discharging of the battery, and operations of the motor and the electronic device of the vehicle by using the power provided from the power supply; and 
a fault diagnosis circuit connected between the power supply and the controller and diagnosing whether the connector, which connects the power supply with the controller, malfunctions, 
wherein the fault diagnosis circuit includes: 
a current transformer connected to the power supply and converting a current supplied from the power supply; 
a rectifier rectifying a current supplied from the current transformer; and 
a fault determination circuit connected to the rectifier by the connector and connected to the controller, and determining whether the connector, which connects the power supply with the controller, malfunctions, 

a reference voltage source supplying a reference voltage for determining a fault; and 
a comparator supplied with the reference voltage from the reference voltage source and an output voltage of the rectifier and comparing the voltages to each other, 
wherein the fault determination circuit determines whether the connector, which connects the power supply with the controller, malfunctions, according to an output value of the comparator, and 
wherein a magnitude of the reference voltage is determined in a range between a magnitude of a voltage output from an output terminal of the rectifier by the reference voltage source when the connector which connects the power supply with the controller is in a normal state and a magnitude of a voltage output from the output terminal of the rectifier by the reference voltage source when the connector which connects the power supply with the controller is in an abnormal state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661